DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/09/2022, addressing claims 1, 3-5, 10-12, and 19-20 rejection from the non-final office action (06/09/2022), by amending claim 1 and cancelling claim 10 is entered and will be addressed below.
Election/Restrictions
Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
The “A limitation device for evaporation” of claim 1, the “for evaporation” is an intended use of the apparatus. Claim 1 does not require an evaporation source.

On the other hand, claim 11 specifically requires “an evaporation source”. Claim 12 requires “an evaporation system” which also requires an evaporation source.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “conventional limitation plates”, it is not clear what constitutes as conventional limitation plates. For example, non-moving plates? Plates flush at the edge? Or both? Does non overlapping plates count as conventional?
Note that the inventive limiting device, Fig. 3, has the same configuration as the convention device of Fig. 2 (flush at the edge) and has the same distribution curve. In that sense, an adjustment of the inventive device from the state of Fig. 3 to new states such as Fig. 4 or Fig. 6 has the same process as the newly added limitation in last 10 lines of claim 1.

Claim 1 will be examined as any of the above interpretations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 20070248751, hereafter ‘751), in view of So et al. (JP 2007-231303, hereafter ‘303). Alternatively, Claims 1, 3-5, 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘303 in view of ‘751.
First, ‘751 in view of ‘303 --
‘751 teaches some limitations of:
Claims 1 and 12: FIG. 16 illustrates an embodiment of the invention herein that utilizes two mask plates 65 and 66 in combination … vapor source 68 ([0049]), utilize a said film thickness control method or a combination of more than one film thickness control method to gradually move the strip-shaped mask plates to mask zones of film thickness and thereby achieve the design objective thickness, during which time the substrate can be movable or static ([0046], the claimed “A limitation device for evaporation, comprising a limitation structure, the limitation structure comprising a first adjustment structure and a second adjustment structure disposed on a same plane, a side of the first adjustment structure being opposite to a side of the second adjustment structure, and the first adjustment structure and the second adjustment structure being spaced apart from each other to form a spacing region, wherein the first adjustment structure and the second adjustment structure are movable relative to each other to adjust a range of the spacing region”, and Fig. 16 clearly shows each mask plate 65 or 66 can be independently moved/extended, and also ““An evaporation system, comprising the limitation device of claim 1” of claim 12);
Fig. 16 shows the plurality of mask plates 65 and 66 each arranged in a direction perpendicular to the direction between mask plates 65 and 66, with the same number and each align with the corresponding counter mask plate, exactly the same as Applicants’ Figs. 3-4 (the claimed “wherein the first adjustment structure and the second adjustment structure are arranged in a first direction perpendicular to a second direction; the first adjustment structure comprises a plurality of first adjustment plates sequentially arranged in the second direction, and the second adjustment structure comprises a plurality of second adjustment plates sequentially arranged in the second direction; the plurality of first adjustment plates correspond to the plurality of second adjustment plates in the first direction, and each of the plurality of first adjustment plates and each of the plurality of second adjustment plates are both movable in the first direction to adjust a spacing in the first direction between each of the plurality of first adjustment plates and a corresponding one of the plurality of second adjustment plates“);
the parallel strip-shaped mask plates must be tightly flush against each other or sectionally overlaid to prevent coating material penetration through gaps between mask plates and deposition onto the substrate ([0044], the claimed “adjacent first adjustment plates of the plurality of first adjustment plates are overlapped with 2Application No. 16/332,643Attorney Docket No. 36455UResponse To The Final Office Action Mailed On January 21, 2022each other at their connected edge regions to block a gap therebetween; and adjacent second adjustment plates of the plurality of second adjustment plates are overlapped with each other at their connected edge regions to block a gap therebetween“).

‘751 further teaches that the invention herein recommends that when the shape of a substrate 67 is more complex or the amount of coating material emitted from the vapor source in different direction is irregular ([0049], clearly means that that each mask plates 65 and 66 are independently moved to form different irregular shape, see also Fig. 17(a) as the mask plates are moved to different configuration),  as indicated in FIG. 17(b), where a mechanical arm 691 or a clip structure 692 are placed at points A, B, C, and D. Furthermore, each mask plate does not require a respective control device, mechanical arm , or clip structure ([0050], last two sentences). ‘751 does not specifically teach motors connected to each of the mask plates 65, 66, and does not teach the limitations of:
Claim 1: (1A) wherein the limitation device further comprises a plurality of first motors and a plurality of second motors; 
the plurality of first motors are coupled to the plurality of first adjustment plates of the limitation structure in one-to-one correspondence; and each of the plurality of first motors is configured to control movement of a respective one of the plurality of first adjustment plates independently; and 
the plurality of second motors are coupled to the plurality of second adjustment plates of the limitation structure in one-to-one correspondence; and each of the plurality of second motors is configured to control movement of a respective one of the plurality of second adjustment plates independently, 
wherein the limitation device further comprises a calculating circuit coupled to the plurality of first motors and the plurality of second motors and configured to calculate a spacing in the first direction between the plurality of first adjustment plates and the plurality of second adjustment plates; and the plurality of first motors are configured to control the plurality of first adjustment plates to move in the first direction based on the calculated spacing, respectively, and the plurality of second motors are configured to control the plurality of second adjustment plates to move in the first direction based on the calculated spacing, respectively,
(1B) wherein the calculating circuit is configured to calculate the spacing by: 
fitting in accordance with an evaporation process condition, a distribution curve function of a thickness of a film formed on a substrate to be coated by evaporating a material using 3Application No. 16/332,643Attorney Docket No. 36455UResponse To The Non-Final Office Action Mailed On June 09, 2022conventional limitation plates having a standard shape, the evaporation process condition comprising a plurality of evaporation sources being provided; and performing, according to the distribution curve function and a target thickness of the film, a calculation to obtain the spacing, such that the film formed on the substrate through the plurality of evaporation sources has a uniform thickness.  

‘303 is an analogous art in the field of THIN FILM DEPOSITION APPARATUS (title) the film raw material in the crucible is heated and evaporated (page 21, 2nd paragraph). ‘303 teaches that correction small pieces 151 a-1 to 151 a-5, 151 b-for correcting the film thickness at positions corresponding to the respective quartz film thickness sensors 143 a-1 to 143 a-5, 143 b-1 to 143 b-5. 1 to 151b-5 are arranged, and these correction pieces 151a-1 to 151a-5 and 151b-1 to 151b-5 are moved forward and backward independently toward the center direction of the targets 22a and 22b, respectively. The film thickness distribution can be adjusted by locally adjusting the film formation rate (Fig. 12, page 19, 2nd complete paragraph), these correction small pieces 151a-1 to 151a-5 include correction plate drive motors 154a-1 to 154a-5 and driving shafts 153a-1 to 153a-5 that use the driving shaft as an output shaft. And the spiral rods 152a-1 to 152a-5 move forward and backward in the center direction of the targets 22a and 22b (Fig. 12, page 19, middle paragraph), Then, based on the film thickness measured by the quartz film thickness sensors 143a-1 to 143a-5, the film thickness distribution calculation computer 142 acquires the film thickness distribution information. As shown in FIG. 13, the film thickness controller 90 is electrically connected to the film thickness distribution calculation computer 142, and drives the correction plate drive motors 154a-1 to 154a-5 based on this film thickness distribution information. The correction small pieces 151a-1 to 151a-5 are controlled to move (page 12, 2nd last complete paragraph), for the purpose of measuring the film thickness in real time and with high accuracy even when the thin film formed on the substrate is very thin (page 2, last paragraph).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted independently controlling motor and a computer control for each of the drive motors, as taught by ‘303, to control each of the mask plates 65, 66 of ‘751 (the limitations of 1A), for the purpose of measuring the film thickness in real time and with high accuracy even when the thin film formed on the substrate is very thin, as taught by ‘751 (page 2, last paragraph).

‘751 further teaches that One or more mask plates are arranged to commence the masking of film zones, with the arrangement and shape of the mask plates determined by the actual distributed extent of the film and the coating system ([0030], 8th sentence), The thickness of the film 21 deposited onto the substrate 20 is exaggerated in the drawing for purposes of clarity, wherein the arrows 24 indicate the average coating speed rate, the shorter or longer lengths of the arrows 24 representing slower and faster coating speed rates (Fig. 4 or other figures, [0031], 2nd sentence). 

‘303 further teaches that The thin film forming apparatus of the present embodiment includes a plurality of quartz film thickness sensors 143a-1 to 143a-5 and 143b-1 to 143b-5 along the longitudinal direction of the targets 22a and 22b. Thus, by measuring the film thickness at a plurality of positions around the targets 22a and 22b, it is possible to monitor in real time a local change in the film formation rate due to erosion of the targets 22a and 22b. Thereby, it becomes possible to know the change of the film thickness distribution on the substrate surface. And even if it is a single board | substrate between several substrates in the position along the longitudinal direction of a target by such erosion, or a single board | substrate differs in film thickness, the thin film formation of this embodiment In the apparatus, by adjusting the film formation rate locally based on the acquired film thickness distribution, the film thickness distribution can be made uniform, or conversely, the film thickness distribution can have a predetermined inclination (Fig. 11, page 19, 2nd paragraph), quartz film thickness sensors 143a-1 to 143a-5 are arranged along the longitudinal direction of the target 22a on the surface of the shield 41a facing the target 22a. Further, quartz film thickness sensors 143c-1 to 143c-5 are arranged at positions adjacent to the quartz film thickness sensors 143a-1 to 143a-5 in the short direction of the target 22a, respectively. Similarly, 143d-1 to 143d-5 are disposed at positions adjacent to the quartz film thickness sensors 143b-1 to 143b-5, respectively. That is, in the thin film forming apparatus of the present embodiment, a plurality of crystal film thickness sensors are arranged in a lattice shape on the shields 41a and 41b. By adopting such a configuration, it is possible to measure not only the film thickness distribution along the longitudinal direction of the targets 22a and 22b but also the film thickness distribution along the short direction of the targets 22a and 22b. Thereby, the film thickness distribution of the substrate S can be measured more accurately (Fig. 14, page 20, middle two paragraph).

In short, ‘303 teach conventional limitation plates (Fig. 11, 14, or Fig. 9) with quartz film thickness sensors in one dimension (Fig. 11) or in two dimensions (Fig. 14), and adjusting formation rate locally to make film more uniform.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted measurement in one of the conventional system based on quartz film thickness sensors in ‘303 and locally adjust the rate based on Fig. 12 of ‘303 or Fig. 16 of ‘751 (the limitations of 1B), for the purpose of  making film more uniform, as taught by ‘303 (page 19, 2nd paragraph) and problem pointed out by ‘751 ([0031], 2nd sentence)..

	‘751 further teaches the limitations of:
	Claims 3-4 and 19-20: Fig. 16 shows the plurality of mask plates 15 and 16 each arranged in a direction perpendicular to the direction between mask plates 15 and 16, with the same number and each align with the corresponding counter mask plate, exactly the same as Applicants’ Figs. 3-4 (the claimed “wherein the plurality of first adjustment plates and the plurality of second adjustment plates are in one-to-one correspondence in the first direction” of claims 3 and 19, “wherein a number of the plurality of first adjustment plates is the same as a number of the plurality of second adjustment plates, and a central axis of each of the plurality of first adjustment plates in the first direction and a central axis of the respective one of the plurality of second adjustment plates in the first direction mutually coincide” of claims 4 and 20).
Claim 11: Fig. 16 shows vapor from the evaporation source 68 pass through the spacing between mask plates 65, 66 and to the substrate 67 (the claimed “wherein the spacing region is configured to allow an evaporation material evaporated from an evaporation source at a side of the limitation device to pass through the spacing region to be deposited on a substrate at an opposite side of the limitation device, and wherein the limitation device is configured to adjust an evaporation range of the evaporation source by adjusting the spacing region”).

As each of the mask plates 65 and 66 of ‘751 can be independently extended, it is capable of being set as the claimed “wherein a dimension of each of the plurality of first adjustment plates in the second direction is 1/10 to 1/20 of a dimension of the first adjustment structure in the second direction; and a dimension of each of the plurality of second adjustment plates in the second directions is 1/10 to 1/20 of a dimension of the second adjustment structure in the second direction” of claim 5.

Second, ‘303 in view of ‘751 --
‘303 teaches some limitations of:
Claims 1 and 12: a vacuum vapor deposition apparatus may be used in which a crucible containing a film raw material is provided in a vacuum vessel, the film raw material in the crucible is heated and evaporated (page 21, 2nd paragraph, the claimed “An evaporation system” of claim 12), 
correction small pieces 151 a-1 to 151 a-5, 151 b-for correcting the film thickness at positions corresponding to the respective quartz film thickness sensors 143 a-1 to 143 a-5, 143 b-1 to 143 b-5. 1 to 151b-5 are arranged, and these correction pieces 151a-1 to 151a-5 and 151b-1 to 151b-5 are moved forward and backward independently toward the center direction of the targets 22a and 22b, respectively. The film thickness distribution can be adjusted by locally adjusting the film formation rate (Fig. 12, page 19, 2nd complete paragraph (the claimed “A limitation device for evaporation, comprising a limitation structure, the limitation structure comprising a first adjustment structure and a second adjustment structure disposed on a same plane, a side of the first adjustment structure being opposite to a side of the second adjustment structure, and the first adjustment structure and the second adjustment structure being spaced apart from each other to form a spacing region, wherein the first adjustment structure and the second adjustment structure are movable relative to each other to adjust a range of the spacing region; wherein the first adjustment structure and the second adjustment structure are arranged in a first direction perpendicular to a second direction; the first adjustment structure comprises a plurality of first adjustment plates sequentially arranged in the second direction, and the second adjustment structure comprises a plurality of second adjustment plates sequentially arranged in the second direction; the plurality of first adjustment plates correspond to the plurality of second adjustment plates in the first direction, and each of the plurality of first adjustment plates and each of the plurality of second adjustment plates are both movable in the first direction to adjust a spacing in the first direction between each of the plurality of first adjustment plates and a respective one of the plurality of second adjustment plates”);
these correction small pieces 151a-1 to 151a-5 include correction plate drive motors 154a-1 to 154a-5 and driving shafts 153a-1 to 153a-5 that use the driving shaft as an output shaft. And the spiral rods 152a-1 to 152a-5 move forward and backward in the center direction of the targets 22a and 22b (Fig. 12, page 19, middle paragraph, the claimed “wherein the limitation device further comprises a plurality of first motors and a plurality of second motors; the plurality of first motors are coupled to the plurality of first adjustment plates of the limitation structure in one-to-one correspondence; and each of the plurality of first motors is configured to control movement of a respective one of the plurality of first adjustment plates independently; and and the plurality of second motors are coupled to the plurality of second adjustment plates of the limitation structure in one-to-one correspondence; and each of the plurality of second motors is configured to control movement of a respective one of the plurality of second adjustment plates independently”),
Then, based on the film thickness measured by the quartz film thickness sensors 143a-1 to 143a-5, the film thickness distribution calculation computer 142 acquires the film thickness distribution information. As shown in FIG. 13, the film thickness controller 90 is electrically connected to the film thickness distribution calculation computer 142, and drives the correction plate drive motors 154a-1 to 154a-5 based on this film thickness distribution information. The correction small pieces 151a-1 to 151a-5 are controlled to move (page 12, 2nd last complete paragraph, the claimed “wherein the limitation device further comprises a calculating circuit coupled to the plurality of first motors and the plurality of second motors and configured to calculate a spacing in the first direction between the plurality of first adjustment plates and the plurality of second adjustment plates; and the plurality of first motors are configured to control the plurality of first adjustment plates to move in the first direction based on the calculated spacing, respectively, and the plurality of second motors are configured to control the plurality of second adjustment plates to move in the first direction based on the calculated spacing, respectively”),
The thin film forming apparatus of the present embodiment includes a plurality of quartz film thickness sensors 143a-1 to 143a-5 and 143b-1 to 143b-5 along the longitudinal direction of the targets 22a and 22b. Thus, by measuring the film thickness at a plurality of positions around the targets 22a and 22b, it is possible to monitor in real time a local change in the film formation rate due to erosion of the targets 22a and 22b. Thereby, it becomes possible to know the change of the film thickness distribution on the substrate surface. And even if it is a single board | substrate between several substrates in the position along the longitudinal direction of a target by such erosion, or a single board | substrate differs in film thickness, the thin film formation of this embodiment In the apparatus, by adjusting the film formation rate locally based on the acquired film thickness distribution, the film thickness distribution can be made uniform, or conversely, the film thickness distribution can have a predetermined inclination (Fig. 11, page 19, 2nd paragraph), quartz film thickness sensors 143a-1 to 143a-5 are arranged along the longitudinal direction of the target 22a on the surface of the shield 41a facing the target 22a. Further, quartz film thickness sensors 143c-1 to 143c-5 are arranged at positions adjacent to the quartz film thickness sensors 143a-1 to 143a-5 in the short direction of the target 22a, respectively. Similarly, 143d-1 to 143d-5 are disposed at positions adjacent to the quartz film thickness sensors 143b-1 to 143b-5, respectively. That is, in the thin film forming apparatus of the present embodiment, a plurality of crystal film thickness sensors are arranged in a lattice shape on the shields 41a and 41b. By adopting such a configuration, it is possible to measure not only the film thickness distribution along the longitudinal direction of the targets 22a and 22b but also the film thickness distribution along the short direction of the targets 22a and 22b. Thereby, the film thickness distribution of the substrate S can be measured more accurately (Fig. 14, page 20, middle two paragraph, the claimed “wherein the calculating circuit is configured to calculate the spacing by: fitting in accordance with an evaporation process condition, a distribution curve function of a thickness of a film formed on a substrate to be coated by evaporating a material using 3Application No. 16/332,643Attorney Docket No. 36455UResponse To The Non-Final Office Action Mailed On June 09, 2022conventional limitation plates having a standard shape, the evaporation process condition comprising a plurality of evaporation sources being provided; and performing, according to the distribution curve function and a target thickness of the film, a calculation to obtain the spacing, such that the film formed on the substrate through the plurality of evaporation sources has a uniform thickness”).  

	‘303 does not teach the other limitations of:
	Claim 1: adjacent first adjustment plates of the plurality of first adjustment plates are overlapped with 2Application No. 16/332,643Attorney Docket No. 36455UResponse To The Final Office Action Mailed On January 21, 2022each other at their connected edge regions to block a gap therebetween; and adjacent second adjustment plates of the plurality of second adjustment plates are overlapped with each other at their connected edge regions to block a gap therebetween; 

‘751 is an analogous art in the field of A dynamic film thickness control system/method and its utilization consisting of a minimum of one mask plate arranged between a substrate and a vapor source. A film thickness control device is utilized for real-time control over deposited film thickness and gradually moves the mask plate according to the film thickness control value acquired by the film thickness control device, enabling the mask plate to mask film zones on the said substrate to achieve the film thickness of a design objective (abstract) the coating material evaporated from the vapor source 10 (Fig. 1, [0005]), FIG. 16 illustrates an embodiment of the invention herein that utilizes two mask plates 65 and 66 in combination. The invention herein recommends that when the shape of a substrate 67 is more complex or the amount of coating material emitted from the vapor source in different direction is irregular … vapor source 68 ([0049]). ‘751 teaches that the parallel strip-shaped mask plates must be tightly flush against each other or sectionally overlaid to prevent coating material penetration through gaps between mask plates and deposition onto the substrate ([0044]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted overlaid mask plates, as taught by ‘751, to the correction pieces 151a-1 to 151a-5 and 151b-1 to 151b-5 (either increasing the number of correction pieces or enlarging each correction pieces) of ‘303, for the purpose of preventing coating material penetration through gaps, as taught by ‘751.

Claims 3-5, 11, and 19-20 rejections are discussed above.

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.  
In regarding 35 USC 103 rejection based on ‘751 and ‘303, Applicants argue that ‘303 fails to teach the new limitation of claim 1 by citing [0025], [0125], and [0135], see the 1st complete paragraph of page 15. 
This argument is found not persuasive.
As discussed in 112 rejection above, an adjustment of the claimed device includes a distribution curve of “conventional limitation plates”. However, the 103 rejection is based on more narrow claim interpretation.

The examiner maintains that ‘303 teaches the newly added limitation at page 20, middle two paragraph.

The examiner also notices that Applicants cite the original Japanese disclosure citing [0025], [0125], and [0135], which does not have English translation of record. Please provide English translation with paragraph marking if Applicants want to continue citing paragraph of ‘303.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140154403 is cited for “The plurality of shutter plates 221 are independently controlled to open or shield a jetting passageway jp of the deposition substance” (Fig. 9, [0071], 2nd sentence).

US 3519481 is cited for two shields 50, 60 at two side of vapor source 22 (Fig. 1).

US 20020139666 is cited for adjustable mask fingers 61-65 and computer control 79 (Fig. 3, see also Figs. 6C, 8, and 9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716